PER CURIAM
Plaintiff brought this action to rescind a franchise agreement. The court granted defendant’s motion to dismiss for lack of personal jurisdiction, on the basis of this provision in the contract:
“Any action brought to enforce any right under this Agreement shall be brought in the Federal District or Superior Court in King County, Washington.”
Assuming that that provision applies to this case,1 and no party challenges that, it would not preclude the Oregon court from acquiring personal jurisdiction over defendant, which was properly served with the summons and complaint. Defendant conceded at oral argument that the court had personal jurisdiction over it. The court erred in granting defendant’s motion to dismiss on that ground.
Reversed and remanded.

 Plaintiff is not seeking “to enforce any right under [the] agreement”; he seeks to rescind it.